DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments in the Request for Continued Examination, filed November 22, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
1) Claims 1, 5, 8-9, 11 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramji et al. (US 2011/0239736). The rejection is maintained. 
Ramji et al. disclose oral compositions that may be formulated into dentifrices and mouth rinses. The compositions comprise stannous and zinc metals. Stannous compounds used include stannous chloride. The stannous salt comprises 0.1 to 7% by weight of the compositions. Zinc salts include zinc citrate and zinc oxide and may comprise 0.01 to about 5%. The amount of water ranges from 2 to 95% of the composition. Example Ia comprises 0.209 stannous chloride, 0.788% zinc citrate and about 48% water. The amount of water in the compositions appears to encompass the amount of water in the compositions of instant specification. Therefore, it would appear that the results disclosed by instant specification would be similar to that if the compositions of Ramji et al. were compared to the compositions of the instant specification. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.   It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art and to obtain their known therapeutic effects and properties. 
In regard to the robustness, the compositions of Ramji et al. comprise a stannous salt recited by the instant claims and at least 50% water. Therefore, it is reasonable to conclude that the oral compositions should have improved robustness. 
It is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a mixtures of zinc salts such as zinc citrate and zinc oxide because they have the same known function. 

Response to Arguments
The Examiner submits that Ramji et al. disclose a composition comprising a combination of zinc citrate and stannous chloride, which would meet the limitation of the instant claims. Example Ia of Ramji et al. comprises 0.209% stannous chloride. It would not appear unexpected that the more stannous used the more the robustness. Further, the amount of stannous may comprise 0.1 to 7% by weight of the composition of Ramji et al., which encompasses the amounts of the instant claims.  Therefore, the results of the instant claims do not appear unexpected. In regards to the ratio, it cannot be determined if this makes a difference in the results considering that Applicant has not compared the compositions of the instant claims to that of the closest prior art (the closest prior art being Ramji.), i.e. comparing the robustness and not the ratio as submitted by Applicant. This comparison was also suggested by the Board Decision. Based on the Applicant’s formulations, it cannot be determined if the results are unexpected absent of comparative examples. Therefore, the rejection is maintained.  


Obvious-Type Double Patenting (Maintained Rejection)
Claims 1, 5, 8-9, 11 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,195,124. The rejection is maintained. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite an aqueous oral care composition comprising a water-soluble source of stannous. The instant claims differ from the patented claims insofar as the instant claims recite the amounts of stannous in the dependent claims whereas the patented claims recite the amount of stannous in the independent claim.
Therefore, the instant claims are obvious over the patented claims. 

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


Conclusion
Claims 1, 5, 8-9, 11 and 14-16 are rejected.
Claims 17-20 are withdrawn.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612